DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gain stage in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 8, the specification does not disclose “the gain stage”. Regarding claim 15, the specification does not disclose “a method comprising: receiving, at a gain stage, a first differential input from a first output terminal of a first coupling capacitor and a second differential input from a second output terminal of a second coupling capacitor; amplifying the first differential input to produce a first differential output and amplifying 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 8,754,711 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 2 (which depends on claim 1) and claim 11 (which depends on claim 9, further depends on claim 1) anticipate instant claims 1-4 and 6-7 as follows:
Regarding instant claim 1, claim 2 of US Patent No. 8,754,711 B2 discloses a system, comprising: a transimpedance amplifier comprising differential inputs and differential outputs (claim1, line 4); coupling capacitors comprising input terminals configured to receive electrical signals, and output terminals coupled to the differential 
Regarding instant claim 2, claim 2 of US Patent No. 8,754,711 B2 discloses the feedback paths comprise source follower transistors (claim 1, line 5).
Regarding instant claim 3, claim 2 of US Patent No. 8,754,711 B2 discloses the differential outputs are coupled to gate terminals of the source follower transistors (claim 1, lines 9-11).
Regarding instant claim 4, claim 2 of US Patent No. 8,754,711 B2 the feedback paths further comprise feedback resistors (claim 1, line 5).
Regarding instant claim 6, claim 2 of US Patent No. 8,754,711 B2 discloses level shifting the voltage levels at the input terminals stabilizes bias conditions in the transimpedance amplifier.
Regarding instant claim 7, claim 11 of US Patent No. 8,754,711 B2 discloses a photodetector differentially coupled to the transimpedance amplifier (lines 1-3), wherein the transimpedance amplifier receives electrical signals from the photodetector at the differential inputs (claim 9, lines 1-2).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,754,711 B2 in view of Smoot (Patent No. US 4,565,974). 
Regarding instant claim 5, claim 2 of US Patent No. 8,754,711 B2 discloses the claimed invention as above, but does not disclose a bias resistor coupled between the differential inputs. Smoot shows in Fig. 1 a bias resistor (Rs) coupled between the .

Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 10,250,207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1, claim 2 (which depends on claim 1) and claim 11 (which depends on claim 9, further depends on claim 1) anticipate instant claims 8-10 and 12-14 as follows:
Regarding instant claim 8, claim 1 of US Patent No. 10,250,207 B2 discloses an amplifier, comprising: a gain stage comprising an input and an output (lines 3-4); a feedback path including a source follower transistor having a gate terminal coupled to the output (lines 12-13); and a coupling capacitor having a first terminal coupled to the feedback path and a second terminal coupled to the input (lines 6-9).
Regarding instant claim 9, claim 1 of US Patent No. 10,250,207 B2 discloses the gain stage is configured to amplify electrical signals received via the coupling capacitor (lines 10-11).
Regarding instant claim 10, claim 1 of US Patent No. 10,250,207 B2 discloses a second coupling capacitor having a third terminal coupled to a second feedback path and a fourth terminal coupled to a second input of the gain stage, wherein the second feedback path includes a second source follower transistor having a second gate terminal coupled to a second output of the gain stage (lines 6-13).
Regarding instant claim 12, claim 11 of US Patent No. 10,250,207 B2 discloses a photodetector differentially coupled to the input and the second input (lines 1-2).
Regarding instant claim 13, claim 2 of US Patent No. 10,250,207 B2 discloses the source follower transistor is configured to level shift voltages prior to the coupling capacitor (lines 1-4).
Regarding instant claim 14, claim 2 of US Patent No. 10,250,207 B2 discloses level shifting the voltages stabilizes bias conditions in the gain stage (lines 1-4).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,250,207 B2 in view of Smoot (Patent No. US 4,565,974). 
Regarding instant claim 11, claim 1 of US Patent No. 10,250,207 B2 discloses the claimed invention as above, but does not disclose a bias resistor coupled between the input and the second input. Smoot shows in Fig. 1 a bias resistor (Rs) coupled between the input and the second input (+ and - inputs of TIA 16). It would have been obvious to one of ordinary skill in the art to provide a bias resistor of Smoot et al. on the device of US Patent No. 10,250,207 B2 for the purpose of measuring current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ananth (Patent No. US 6,201,446 B1) discloses integrated circuit amplifiers having compensation for bandwidth stabilization over a wide range of operating supply voltages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/Primary Examiner, Art Unit 2878